Citation Nr: 0713233	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-44 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for a service connected 
left knee disability, status post-knee replacement, currently 
evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1959 to April 
1963.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which granted an increased rating to 100 percent for service 
connected total left knee replacement from January 14, 2003, 
which was thereafter reduced to 30 percent from March 1, 
2004, under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5055.  The RO issued a notice of the decision in August 
2003, and the veteran timely filed a Notice of Disagreement 
(NOD) with respect to the 30 percent rating in February 2004.  
Subsequently, in November 2004 the RO provided a Statement of 
the Case (SOC), and thereafter, in December 2004, the veteran 
timely filed a substantive appeal.  The RO issued a 
Supplemental Statement of the Case (SSOC) in May 2006.

The veteran did not request a hearing on this matter.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the appellant 
in the development of his claim and has notified him of 
most of the information and evidence necessary to 
substantiate the claim addressed in this decision; of the 
information that VA failed to provide, no prejudice to the 
veteran resulted.

2.	The veteran's left knee disability, one year after a left 
knee replacement, was manifested by chronic residuals 
consisting of severe weakness in the affected extremity 
from March 1, 2004 to November 10, 2005.  

3.	From November 10, 2005, the veteran's status post-total 
left knee replacement has been manifested by intermediate 
degrees of residual weakness, pain and limitation of 
motion; it is not productive of more than slight 
instability, limitation of flexion to less than 120 
degree, limitation of extension to more than 10 degrees or 
a symptomatic scar.


CONCLUSIONS OF LAW

1.	The criteria for a 60 percent rating for a service 
connected left knee disability, status post-knee 
replacement, but no more than 60 percent, prior to 
November 10, 2005 have been met. 38  U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.7, 4.10, 4.20, 4.40, 
4.45, 4.71a, Diagnostic Code 5055 (2006).

2.	The criteria for a rating in excess of 30 for a service 
connected left knee disability, status post-knee 
replacement, from November 10, 2005 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.10, 
4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5256, 
5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.



a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2003 letter sent to the veteran by the RO adequately apprised 
him of most of the information and evidence needed to 
substantiate the claim, and of the information this letter 
failed to provide, the veteran either demonstrated actual 
knowledge of it or the RO cured the defect by subsequent 
notification letters.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The March 2003 letter from the RO satisfies most of these 
mandates.  This correspondence clearly disclosed VA's duty to 
obtain certain evidence for the veteran, such as medical 
records, employment records and records held by any Federal 
agency, provided the veteran gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  This letter additionally apprised 
the veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the RO determined such to 
be necessary to make a decision on the claim. 

While the March 2003 letter did not specifically ask the 
veteran to provide VA with any other supporting evidence or 
information in his possession, two subsequent RO letters, 
both dated March 2005, so indicated.  In addition, although 
the March 2003 correspondence did not apprise the veteran of 
the type of evidence needed to support his claim, namely, 
proof that his service connected disability was more severe 
than reflected by the rating, one of the March 2005 letters 
did so inform the veteran of this standard.  In addition, the 
veteran demonstrated actual knowledge of this evidentiary 
requirement, as disclosed by his April 2007 Brief.  Brief at 
2 (stating that "[i]t is the [veteran's] position that 
residuals associated with his left knee are of such 
exceptionality as to warrant entitlement to an evaluation in 
excess of what is currently assigned") (Emphasis added); see 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (determining 
that no prejudicial error to veteran resulted from defective 
VCAA notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim); accord Mayfield v. Nicholson, 19 
Vet. App. 103, 121 (2005) (holding that "any defect in 
notice was cured by actual knowledge on the part of the 
[veteran] that certain evidence (i.e., the . . . evidence 
needed to substantiate the claim) was required and that [he] 
should have provided it").  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
and actually knew about the evidence needed to substantiate 
his claim, the avenues by which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating in the March 2003 
letter.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to him in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  This is because the Board's determination that a 
preponderance of the evidence weighs against his claim for an 
increased rating renders moot any question about a different 
disability rating and effective date.  In addition, the 
veteran demonstrated actual knowledge of the methods by which 
VA determines disability ratings in his April 2007 Brief.  
See Brief at 2 (outlining and discussing manner in which VA 
determines disability ratings).  Moreover, the RO provided 
full notice of these two Dingess elements in a May 2006 
correspondence.          

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide some of such notice to the veteran prior to 
the July 2003 RO decision that is the subject of this appeal 
in its March 2003 letter, but, as noted above, it provided 
some notice subsequent to that decision in its March 2005 
letters.  Notwithstanding this belated notice, the Board 
determines that the RO cured this defect by providing this 
information together with readjudication of the claim, as 
demonstrated by the May 2006 SSOC.  Prickett v. Nicholson, 20 
Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of an SOC to cure timing 
of notification defect).  The veteran thus was not prejudiced 
by any defect in timing, as "the purpose behind the notice 
has been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, 19 Vet. App. at 
128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a November 2005 VA examination, which was thorough in 
nature and adequate for the purposes of deciding this claim.  
The Board finds that the medical evidence of record is 
sufficient to resolve this appeal, and the VA has no further 
duty to provide an examination or opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations
a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(Emphasis added).  

Diagnostic Code 5055 provides the rating criteria for the 
prosthetic replacement of a knee joint.  Under this Code, for 
one year following implantation, the knee joint warrants an 
evaluation of 100 percent.  Thereafter, where there are 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity, a 60 percent evaluation 
is warranted.  Where there are intermediate degrees of 
residual weakness, pain or limitation of motion, the 
disability is rated by analogy to Diagnostic Codes 5256, 5261 
or 5262.  The minimum evaluation is 30 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5055.

Diagnostic Code 5257, which governs other impairment of the 
knee, permits a maximum 30 percent evaluation for severe 
recurrent subluxation or lateral instability.  Under 
Diagnostic Code 5260, a veteran with limitation of leg 
flexion to 15 degrees will generate a maximum 30 percent 
evaluation, and according to Diagnostic Code 5261, a veteran 
with limitation of leg extension to 20 degrees, 30 degrees or 
45 degrees will receive respective ratings of 30 percent, 40 
percent and a maximum of 50 percent.  In addition, pursuant 
to Diagnostic Code 5262, impairment of the tibia and fibula, 
to include nonunion of with loose motion requiring a brace 
will produce a maximum 40 percent rating.       

DeLuca Factors
The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  38 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

In addition, the Board must also consider whether the veteran 
has any other separate and distinct manifestations, such as a 
disfiguring or tender scar, attributable to the knee 
disability, and if he does, he should receive additional 
compensation for such a manifestation under the appropriate 
Diagnostic Code.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  Thus, the Board must consider the propriety of 
assigning an additional, separate rating under other 
Diagnostic Codes, to include those governing scarring.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

b. Increased Disability Ratings
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as in this case, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994); see also February 2004 NOD (stating that 
"I disagree with your decision to reduce my Disability 
rating to [3]0% effective 3-1-04").  In addition, "[w]here 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis
a. Factual Background
In the July 2003 decision that is the subject of the instant 
appeal, the RO redefined the veteran's service connected left 
knee disability as a "total left knee replacement" 
(formerly characterized as a "left medial meniscal tear and 
anterior cruciate ligament laxity with surgical scar").  In 
this decision the RO also granted an increased rating for 
this disability elevating it from 20 percent to 100 percent 
from January 14, 2003 through February 28, 2004 based on the 
occurrence of the total left knee replacement surgery and 13-
month post-operative recovery period.  From March 1, 2004, 
the RO awarded a 30 percent rating for this disability.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5055.

Because the veteran has made clear in his February 2004 NOD 
that he objects only to the 30 percent award from March 1, 
2004, the Board need only examine the evidence of record from 
that date forward.  See February 2004 NOD (stating that "I 
disagree with your decision to reduce my Disability rating to 
[3]0% effective 3-1-04").  

A March 2004 Qualified Medical Re-Evaluation Report by Dr. 
M.C.L. indicates that the veteran experienced hyperextension 
and swelling of the left knee as well as numbness.  At this 
time the veteran displayed extension of the left knee to 175 
degrees and flexion to 130 degrees, both of which fell only 5 
degrees short of an estimated normal range of motion.  Dr. 
M.C.L. observed a well-healed surgical incision over the left 
knee, with synovial swelling and slight increase in warmth.  
The veteran had decreased sensation along the anterior aspect 
of the left knee, with a decreased range of motion of the 
left knee and a degree of hyperextension.  X-rays were not 
performed at this time, but based on the available data and 
medical record, Dr. M.C.L. diagnosed the veteran with left 
knee status post-total joint replacement.  

A May 2004 private medical report by Dr. A.G.Y. notes the 
veteran's report of left knee instability and 2003 surgery.  
The veteran stated that he did not have pain, could walk up 
stairs, and noted occasional swelling and buckling sensation, 
but could walk comfortably for only less than two blocks.  
Physical therapy had not eliminated the veteran's symptoms.  

A physical examination disclosed that the veteran had a back 
kneed gait on the left side with apprehension when walking.  
The left knee had a well-healed incision and range of motion 
of 10+ to 140 degrees.  There was laxity globally in flexion 
and extension with mid-range laxity as well both anterior-
posterior (AP) and varus/valgus.  The veteran had no 
tenderness and was neurovascularly intact distally.  
Radiographs revealed what appeared to be a cruciate, and the 
implants appeared well fixed.  Based on these data, Dr. 
A.G.Y. noted that the veteran had global instability of the 
left knee and suggested revision left knee replacement 
surgery.  

A September 2004 private radiology report indicates that the 
veteran had undergone a total left knee replacement.  The 
tibia and femoral components were intact and normal in 
position.  No periprosthetic lesions or lucency were seen and 
the patella was normal in position and intact.  The 
radiologist observed minimal hypertrophic bone formation 
inferior to the patella.  He assessed the veteran as having 
had a total left knee replacement with no definite 
abnormalities.

In another September 2004 private medical report, Dr. D.H.L. 
noted the veteran's surgical history, where he submitted to a 
total left knee replacement in January 2003.  He noted that 
the veteran complained of having continual significant 
instability of the knee, but reported that pain was not the 
major problem.  The veteran also conveyed that when he has 
full extension, either while standing or walking, he 
frequently experienced hyperextension leading to falls.  This 
circumstance caused him to use a cane.  After his 2003 
surgery the veteran participated in extensive physical 
therapy, but the hyperextension continued.  The veteran 
reported having frequent numbness around the left knee, and 
he indicated that a doctor had prescribed him bed rest for a 
prolonged period after the 2003 surgery.  Dr. D.H.L. noted 
that the veteran had significant functional impairment 
because of limitations even with standing.

A physical examination revealed that the veteran had abnormal 
posture as he stood with the left knee slightly flexed and 
the left pelvis slightly lower than the right.  The veteran 
had a slightly abnormal and unsteady gait.  As for the left 
knee, Dr. D.H.L. noted no tenderness, but observed that the 
veteran had limited range of motion due to pain, but not due 
to fatigue, weakness, lack of endurance or incoordination.  
He had extension to zero degrees without pain and flexion to 
130 degrees with pain at 130 degrees.  The veteran did not 
have ankylosis.  

Dr. D.H.L. also observed that the veteran had a well-healed 
surgical scar measuring 27 cm over the anterior aspect of the 
left knee.  It was disfiguring, slightly hypopigmented less 
than 6 sq. in. and flat without tenderness, tissue loss, 
ulcerations, keloid formation, abnormal texture, instability, 
adherence, or limitations of motion.  There was no left knee 
crepitus or effusion.  

Based on these data, Dr. D.H.L. diagnosed the veteran with 
total left knee replacement, with no definite abnormalities.  
He noted the veteran's main symptom of instability of the 
left knee with frequent hyperextension leading to falls with 
standing or walking.  The veteran had a well-healed surgical 
scar over the anterior aspect of the left knee without 
tenderness, but he had slightly decreased flexion because of 
pain.  The veteran also had an abnormal posture and slightly 
unsteady gait when ambulating without a cane.  With respect 
to functional limitations, the veteran had significant 
restrictions with lifting, carrying and weight, standing, 
walking, climbing, kneeling and stooping.               

In a March 2005 Qualified Medical Evaluation by Dr. M.C.L., 
he noted the veteran's complaints of left knee pain that 
increased with range of motion and prolonged ambulation.  The 
veteran indicated that he currently did not work.

After a review of the veteran's medical reports and a 
summation of these documents, Dr. M.C.L. conducted a physical 
examination of the left knee.  The physician observed that 
the veteran limped, favoring the left leg, and wore a left 
knee brace.  The veteran displayed extension of the left knee 
to 175 degrees and flexion to 120 degrees, with a normal 
range estimated as 180 degrees and 135 degrees respectively.  
The physician detected well-healed scars over the left knee, 
and the veteran had tenderness to palpation over the medial 
aspect of the knee.  The veteran also had synovial swelling 
and decreased range of motion.  He displayed knee instability 
upon stress testing, but bilaterally there was no soft-tissue 
swelling, hematoma, effusion, patellar laxity, popliteal 
tenderness or fullness.  He had equal bilateral thigh and 
calf circumferences, deep tendon reflexes and motor strength.  
Dr. M.C.L. found no evidence of neurological deficits, 
radiculopathy or muscle atrophy.  He again took no X-rays at 
this time, but diagnosed the veteran with left knee, status 
post-total joint replacement with instability.            

A November 10, 2005 VA examination report by Dr. L.C. also 
noted his 2003 surgery and that postoperatively, the veteran 
developed left knee instability, especially with 
hyperextension, which caused falls in 2004.  Since that time, 
the veteran had worn an orthopaedic knee brace, which 
operated to limit his extension to 10 degrees.  The veteran 
indicated that he had significant alleviation of the knee 
instability with the brace.  He also used a cane.  The 
veteran reported experiencing soreness and pain in the left 
knee, but took Motrin for these symptoms as needed.  He 
indicated that he could not perform high-impact activities, 
such as running, prolonged walking or standing and frequent 
kneeling, squatting and climbing stairs.  The veteran was 
currently not employed.  

A physical examination disclosed that the veteran had an 
abnormal posture and ambulated with a limping gait.  A skin 
examination revealed a well-healed scar, measuring 22 cm on 
the left mid-knee.  A similar scar measuring 4.5 cm appeared 
on the medial aspect of the left knee.  These scars were 
without tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, keloid, hyperpigmentation, abnormal 
texture or limitation of motion.  An examination of the left 
knee joint disclosed no evidence of heat, redness, swelling, 
effusion, drainage, abnormal movement, or instability.  The 
veteran had a left knee joint range of motion as follows: 
active flexion within normal limits to 140 degrees without 
pain and active extension within normal limits at zero 
degrees without pain.  The artificial left knee could be 
hyperextended 10 degrees past zero degrees, and the range of 
motion was limited by fatigue and lack of endurance, but not 
by pain, weakness or incoordination following repetitive use.  
The lack of endurance had a major impact on the veteran's 
functioning.  There was no evidence of recurrent subluxation, 
locking pain, joint effusion, or crepitus.  Dr. L.C. also 
stated that "[w]ithout resorting to mere speculation, the 
additional limitation in degree cannot be determined."  

X-rays of the left knee disclosed total knee replacement with 
very narrow tibiofemoral joint space.  The veteran had 
calcification in the quadriceps tendinous and inferior 
patellar ligaments.  Based on these data, she diagnosed the 
veteran with status post left knee replacement with 
instability and frequent hyperextension, requiring braces.  
She noted that the veteran had no evidence of significant 
joint deformity or synovitis involving the left knee.  The 
range of motion of this knee joint was intact but the veteran 
could slightly hyperextend the artificial left knee beyond 
normal range.      

b. Discussion
The veteran's service-connected left knee replacement was 
properly rated as 100 percent disabling for one year and 
thereafter was rated on the basis of the residuals of the 
knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.  
There is no medical evidence of ankylosis of the knee or loss 
of use of the left leg, nor is there any medical evidence of 
a symptomatic scar and it is not contended otherwise.  Thus 
the question becomes whether the knee replacement is 
manifested by severe versus intermediate degrees of weakness 
and pain under Diagnostic Code 5055.  The Board finds that 
from March 1, 2004 to November 10, 2005, the medical evidence 
shows abnormal left knee findings that more nearly 
approximate severe weakness as opposed to intermediate 
degrees of weakness or pain, which supports a 60 percent 
rating during that period of time.  Specifically, the May 
2004 private medical report by Dr. A.G.Y. disclosed that the 
veteran could ambulate comfortably for less than two blocks 
and that he experienced apprehension when walking.  At this 
time Dr. A.G.Y. even suggested that the veteran undergo 
revision left knee replacement surgery, which the veteran 
declined.  In addition, as noted by Dr. D.H.L. in September 
2004, the veteran's post-surgery left knee instability caused 
him to experience falls, and this physician characterized the 
veteran's functional impairment as significant.  In the 
Board's view such disability fits most properly with the 
maximum 60 percent evaluation under Diagnostic Code 5055 for 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity occurring after the first 
year following implantation of the artificial knee.        

From November 10, 2005, however, the Board determines that 
the evidence preponderates against a rating in excess of 30 
percent.  The Board comments that in order for the veteran to 
receive an increased rating for his service connected total 
left knee replacement from this date, he would have to 
exhibit severe painful motion or weakness pursuant to 
Diagnostic Code 5055; ankylosis of the knee with attendant 
limited flexion under Diagnostic Code 5256; extension limited 
to 30 degrees or to 45 degrees under Diagnostic Code 5261; or 
impairment of the tibia and fibula, characterized by nonunion 
with loose motion requiring the wearing of a brace under 
Diagnostic Code 5262.  All of the other related Codes provide 
for maximum evaluations of 30 percent and need not be 
addressed, as the veteran already is in receipt of this 
value.

Turing to an assessment of the medical evidence of record 
from November 10, 2005, namely the VA examination report, 
this evidence demonstrates that the veteran does not have the 
limited range of extension required for increased ratings 
under Diagnostic Code 5261.  Specifically, in this report, 
the veteran displayed active full extension to zero degrees 
without pain.  This range of motion exceeds the requisite 
limitation of motion of no greater than 30 degrees or 45 
degrees extension necessary for increased ratings of 40 
percent or 50 percent respectively under this Code.  In 
addition, this record does not suggest that the veteran 
experienced impairment of the tibia and fibula with nonunion 
and loose movement, as would be necessary for a 40 percent 
evaluation under Diagnostic Code 5262, nor does it contain a 
diagnosis of ankylosis, as required for higher ratings under 
Diagnostic Code 5256.  Finally, the veteran's left knee 
disability, status post-total replacement, from this time 
period more accurately reflects intermediate impairment 
rather than severe disability as contemplated by Diagnostic 
Code 5055, given the fact that the veteran's knee brace, 
which he had worn since 2004, had operated to alleviate much 
of his knee instability.  The lack of weakness and pain on 
range of motion testing also preponderates against a rating 
in excess of 30 percent for a "severe" rating under this 
Code.  As the evidence preponderates against the veteran's 
claim, it must be denied.

The Board has also considered the DeLuca factors of pain, 
fatigue, incoordination and weakness on repetitive motion.  
While the Board recognizes that the veteran has experienced 
left knee pain, fatigue and a slightly reduced range of 
motion at various times, the Board determines that such 
symptoms do not rise to a level that would justify a higher 
rating during either time period, given the veteran's near 
full range of flexion and extension from November 10, 2005 
and the fact that he has received the maximum allowable 
rating of 60 percent under Diagnostic Code 5055 from March 1, 
2004 to November 10, 2005.  

With respect to the veteran's left knee scar, the Board also 
determines that an additional evaluation is not warranted.  
As reflected in the medical reports spanning March 2004 
through November 2005, the veteran has a relatively small, 
well-healed scar without tenderness, adherence, abnormal 
texture, ulceration or other instability, as would be 
required under applicable Diagnostic Codes.     

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings. The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no showing by the veteran that his service-connected left 
knee disability has necessitated frequent hospitalizations 
beyond that contemplated by the rating schedule or has caused 
a marked interference with employment.  In the absence of 
such factors, the criteria for submission for assignment of 
an extraschedular rating for his left knee disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

A 60 percent rating for a service connected left knee 
disability, status post-knee replacement, but no more than 60 
percent, is granted prior to November 10, 2005, subject to 
the rules and regulations governing the payment of VA 
monetary benefits.

A rating in excess of 30 percent a service connected left 
knee disability, status post-knee replacement, from November 
10, 2005, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


